            Case 20-00404              Doc 2         Filed 11/20/20 Entered 11/20/20 17:54:39                                   Desc Stamped
                                                          Summons Page 1 of 1

                                                                         U.S. Bankruptcy Court
                                                                        Northern District of Illinois

             In re:
             Bankruptcy Case No. 20−16072
             SALVATORE CERAMI
                                                                                                             Debtor
             Adversary Proceeding No. 20−00404
             LEOPOLDO CERAMI
                                                                                                             Plaintiff
             v.
             SALVATORE CERAMI
                                                                                                             Defendant
                                                            SUMMONS IN AN ADVERSARY PROCEEDING

             To: SALVATORE CERAMI
             YOU ARE SUMMONED and required to submit a motion or answer to complaint which is attached to this summons to the Clerk of the Bankruptcy
             Court within 30 days from the date of issuance of this summons, except that the United States and its offices and agencies shall submit a motion or
             answer to the complaint within 35 days of issuance.
             Address of Clerk
                                                        Clerk, U.S. Bankruptcy Court
                                                        Northern District of Illinois
                                                        219 S Dearborn
                                                        Chicago, IL 60604
            At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.


             Name and Address of Plaintiff's Attorney
                                                        Laxmi P. Sarathy
                                                        P.O. Box 60741
                                                        Chicago, IL 60660
            If you make a motion, your time to answer is governed by Federal Rule of Bankruptcy Procedure 7012.

            YOU ARE NOTIFIED that a status hearing has been set at the following time and place:


             Address
                                                        Appear using Zoom for Government                                            Status Hearing Date and
                                                        By video, use link: https://www.zoomgov.com/                                Time
                                                        By telephone, call 1−669−254−5252 or 1−646−828−7666.                        01/04/2021 at
                                                        Enter the meeting ID 161 273 2896 and passcode 778135.                      10:00AM
            IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR CONSENT TO ENTRY OF A
            JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF
            DEMANDED IN THE COMPLAINT.




                  Date Issued

                  11 / 20 / 2020



                                                                                            Jeffrey P. Allsteadt, Clerk Of Court
ILNB 2012
